MATTHIAS, J.
CONSTITUTIONAL LAW.
(140S). A statute which creates a new obligation in respect to transactions or considerations already past is violative of Article H, Section 28 of the state constiution, which forbids the enactment of retroactive laws by the general assembly.
TAXES.
(560F2) To so interpret and apply Section 5433, General Code, as amended May 11, 1927 (112 O. L., 429), increasing the tax upon business done by foreign insurance companies in this state from 2% to 3%, as to exact such additional tax for the privilege of doing business in 1926, would render such provision retroactive in effect.
Marshall, C. J., Day, Allen, Kinkade, Robinson and Jones, JJ., concur.